ORDER

The government appeals the judgment granting a petition for a writ of habeas corpus and ordering the petitioner’s immediate release from the custody of the Bureau of Citizenship and Immigration Services. The government now moves for the summary disposition of the appeal, conceding that the judgment must be affirmed pursuant to this court’s decision of Rosales-Garcia v. Holland, 322 F.3d 386 (6th Cir.) (en banc), cert. denied, — U.S. —, 123 S.Ct. 2607, 156 L.Ed.2d 627 (2003). The petitioner does not oppose the summary disposition of the appeal.
Based on the government’s concession that this appeal is controlled by Rosales-Garcia v. Holland, supra, the judgment of the district court is AFFIRMED.